Citation Nr: 1532419	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  08-36 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a respiratory disability, to include consideration of an extraschedular rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to July 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefit on appeal.

In November 2010, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In October 2014, the Board denied the Veteran's claim for an increased rating for his respiratory disorder and remanded the claim of entitlement to a total disability rating for individual unemployability (TDIU).  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Joint Motion for Remand (JMR), the parties asked the Court to remand the October 2014 Board decision to the extent that "the Board did not provide an adequate statement of reasons or bases for its determination that remand was required to obtain a VA medical examination with regard to his claim for TDIU but that referral for extraschedular consideration was not warranted."  In a May 2015 Order, the Court granted the JMR.  The remainder of the Board's decision, to include the remand directive pertaining to entitlement to TDIU, was left intact.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The JMR was premised on the conclusion that the "Board's finding that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) was not warranted for Appellant's respiratory disorder but its finding that remand was required for TDIU consideration for the same service-connected condition under 38 C.F.R. § 4.16(b), appears contradictory and is therefore inadequately explained."

Specifically, the JMR noted that "the Board failed to explain how it evaluated evidence of Appellant's unemployability in relation to a referral for extraschedular rating or why the record was complete for purposes of an extraschedular rating but not for TDIU.  The JMR, citing Brambley v. Principi, 17 Vet. App. 20 (2003) also suggested that the Board provide further explanation for this inconsistency.  The Board finds that the JMR essentially implied that the extraschedular and TDIU issues are intertwined.

For these reasons, the Board finds that the RO should refer the case to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of whether an extraschedular rating is warranted for the Veteran's respiratory disorder at any time during the course of his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). 

2.  Then, refer the claim of entitlement to extraschedular consideration for the Veteran's service-connected respiratory disorder to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

3.  Thereafter, readjudicate the extraschedular claim on appeal as well as the TDIU issue that has been previously remanded.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




